UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
In re:
MEZZ57th LLC CHAPTER 11
Debter, CASE NO. 20-11316-shl
x
NOTICE OF APPEARANCE

 

PLEASE TAKE NOTICE, that creditor William Kersey hereby appears in the
above entitled proceeding, and that the undersigned attorneys have been retained as their

attorneys, and request that all papers in this proceeding be served upon them as follows:

Eric Goldberg, Esq.

Kahn & Goldberg, LLP

555 Fifth Avenue, 14" FI.
New York, New York 10017

eg@kabngoldberg.com

Dated: New York, New York
November 19, 2020
KAHN & GOLDBERG, LLP

By: __s/ Ewe Goldberg

Eric Goldberg, Esq. (EG-8984)
555 Fifth Avenue, 14" FI,

New York, New York 10017
(212) 687-5066

 
